Citation Nr: 0505085	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967, with unverified active service from September 1990 to 
May 1991.  The veteran also served in the United States Army 
Reserves and in the South Carolina Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The veteran's claim was previously before the Board, and in a 
July 2004 remand it was returned to the RO for additional 
development.  The Board has determined that additional 
development is again needed in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

In the July 2004 remand, the Board instructed the RO, in 
pertinent part, to obtain a medical opinion to determine 
whether the veteran's hypertension had its onset during any 
verified period of active service or active duty for 
training, and ascertain whether hypertension had been 
permanently aggravated by any such period.  The RO was 
instructed further to provide the examiner with the veteran's 
specific and verified dates of active duty, and active duty 
for training in order for the examiner to address the issue 
of whether the veteran's hypertension if found to have 
preexisted service, was aggravated during any required period 
of service including active service or active duty for 
training.  The RO was also instructed to obtain an opinion as 
to whether the veteran's hypertension was caused or 
aggravated by the veteran's service-connected PTSD.  It does 
not appear that the medical opinion obtained on remand is in 
full compliance with the Board's remand instructions.

The Board notes that the August 2004 examiner accurately 
noted in his report that the veteran served on active duty 
between 1965 and 1976 and was in the Reserves until 1991.  He 
also indicated that evidence in the veteran's claims folder 
confirmed that the veteran was diagnosed as having 
hypertension in 1988.  However, while the August 2004 VA 
examiner opined that the veteran's service-connected PTSD did 
not cause his hypertension, he did not offer comments or an 
opinion as to whether the veteran's hypertension was 
etiologically related to, or aggravated by, active service or 
a period of active duty for training.  Therefore, the opinion 
given by the examiner did not comply with the Board's July 
2004 instructions and further opinion must be obtained.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  See Stegall v. West, 11 Vet. App. 
268 (1998).  In Stegall, the United States Court of Appeals 
for Veterans Claims held that a remand by the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board erred in failing to insure compliance.  Id.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should return the claims file 
to the examiner at the VA Medical Center 
(VAMC) in Columbia, South Carolina who 
conducted the August 2004 VA examination 
for clarifying information.  That 
examiner is requested to offer comments 
and an opinion as to the nature and 
etiology of the veteran's hypertension.  
The RO should set forth for the examiner 
the veteran's exact verified dates of 
active duty and any pertinent verified 
periods of active duty for training.  The 
examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination and offer comments and 
opinions on the following:

(a)  Did the veteran's hypertension 
preexist any verified period of 
active service or any specified 
period of active duty for training, 
or have its onset during a period of 
service? 

(b)  If the examiner determines that 
the veteran's hypertension preexisted 
a period of active service or 
specified period of active duty for 
training, the examiner should 
indicate whether hypertension 
worsened during a period of military 
service, and if so, whether such 
worsening constituted the natural 
progression of the disorder, or 
whether such worsening constituted 
chronic aggravation due to service.  
In responding to these questions, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting 
from the aggravation. 

(c)  If the examiner determines that 
the veteran's hypertension did not 
preexist any period of verified 
active service or specified period of 
active duty for training, then the 
examiner should indicate whether it 
is at least as likely as not that 
hypertension is etiologically related 
to such service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  If the July 2004 examiner is 
unavailable, is unable to respond to the 
question stated or if a clinical 
examination is deemed necessary to 
adequately address the question posed by 
the Board in this remand, the RO should 
ensure that appropriate action is 
undertaken to address such matters to 
include referring the case to another 
suitably qualified examiner or scheduling 
the veteran for further examination in 
order to respond to the questions set 
forth above.

3.  The RO should then review the record, 
including any other evidence added to the 
record since issuance of the November 
2004 supplemental statement of the case, 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



